Exhibit 10.1


 [TRANSLATION FROM HEBREW]


STATE OF ISRAEL




MINISTRY OF NATIONAL INFRASTRUCTURES
LICENSING AUTHORITY NATURAL RESOURCES




Oil Exploration
17 May 2010


Mr. Richard Rinberg, CEO
Zion Oil & Gas Inc
15 Bareket Street
P.O. Box 3138
Industrial Park, Caesarea


Dear Sir


Re: Extension of Validity of Petroleum License 334/ “Asher Menashe”
      Your letter dated 16 May 2010


In partial response to your above referred application, I hereby extend the
validity of the above license for an additional year namely up to June 9, 2011.


The procedure for extension of licenses is to approve an extension of a license
for a maximum period of one year, each time.


During the extension period the Company shall execute the following work
program:


1.  
No later than August 1, 2010 present a contract with a geophysical contractor to
carry out a new 2D seismic survey at least 30 kilometers in length.

2.  
Carry out the above survey, and begin the survey no later than 1 October, 2010.

3.  
No later than February 1, 2011, process and interpret the new lines, integrate
with existing lines and present the Commissioner with a summarized report.

4.  
No later than April 1, 2011 present a new drilling prospect within the permit
area.

5.  
Execute a contract with a contractor, to carry out drilling operations to the
permian strata during 2011, before May 1, 2010.





Sincerely


Dr. Ya’akov Mimran
Commissioner of Petroleum Affairs
 
 
 
 

--------------------------------------------------------------------------------

 